           Case 1:19-cv-01801-AWI-GSA Document 18 Filed 12/16/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   NORMAN GERALD DANIELS III,                          1:19-cv-01801-AWI-GSA (PC)
12                Plaintiff,                             ORDER GRANTING PLAINTIFF’S
                                                         MOTION FOR EXTENSION OF TIME
13         vs.                                           (ECF No. 17.)
14   A. BAER, et al.,                                    THIRTY-DAY DEADLINE TO
                                                         RESPOND TO ORDER TO SHOW
15                Defendants.                            CAUSE
                                                         (ECF No. 14.)
16

17          Plaintiff is a prisoner proceeding pro se with this civil rights action pursuant to 42 U.S.C.
18   § 1983. On December 2, 2020, Plaintiff filed a motion to extend time to file a response to the
19   court’s order to show cause. (ECF No. 17.)
20          The court finds good cause to grant Plaintiff an extension of time. Accordingly, IT IS
21   HEREBY ORDERED that Plaintiff is granted thirty days from the date of service of this order
22   in which to file a response to the court’s order to show cause issued on October 28, 2020.
23

24   IT IS SO ORDERED.

25      Dated:     December 15, 2020                                /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28
